DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (JP 2007-005137) in view of Liang et al. (CN 103739927).
 	Shiina discloses a cable comprising one or more core members including a conductor and insulating coating layer that covers the conductor, and a sheath layer covering the one or more core members, wherein the sheath layer includes an inner sheath layer (5, [0018] of English machine translation) and an outer sheath layer (6, [0021]) that covers the inner sheath layer, wherein the inner sheath layer contains a polyethylene that is subject to crosslinking, wherein the outer sheath layer contains polyurethane as a main component (re claim 1).  Shiina also discloses that the content of polyurethane in 100 parts by mass (pbm) of a resin component of the outer sheath layer is 50 pbm or more and 100 pbm or less (re claim 12).
 	Shiina does not disclose the polyethylene being a very low density polyethylene (VLDPE), the content of the VLDPE in 100 pbm of a resin component of the inner sheath layer being 20 pbm or more and 100 pbm or less, the inner sheath layer further containing a non-crosslinked resin which is an EVA copolymer (re claim 1).
 	Liang et al. discloses a cable comprising a sheath layer covering a wire, wherein the sheath layer contains a VLDPE in an amount of 20 pbm to 100 pbm, in 100 pbm of a resin component of the sheath layer, and a non-crosslinked resin which is an EVA copolymer.
 	It would have been obvious to one skilled in the art to modify the polyethylene in the inner sheath layer of Shiina to be a VDLPE with an amount of 20 pbm to 100 pbm and also to contain a non-crosslinked EVA copolymer as taught by Liang et al. since VLDPE has high tensile strength, excellent flexibility, and chemical resistance; and EVA provides the stability of the composition and is excellent in anti-aging ([0058], Liang).  It is noted that since the modified inner sheath layer of Shiina comprises structure and material as claimed, the inner sheath would have an elastic modulus of 5 MPa or more and 30 MPa or less at 25°C and of 0.1 MPa or more and 0.8 MPa or less at 150°C (re claims 1-2); the cable can be used as an electromechanical parking brake (re claim 9); and adhesive strength between the inner sheath layer and the outer sheath layer would be 2.5 N/cm by a 90° peel test (re claim 13).
 	Re claim 3, it would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would use a VLDPE with a specific gravity of 0.9 or less for the VLDPE in the modified inner sheath of Shiina since a VLDPE having a specific gravity of 0.9 or less is known in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina in view of Liang et al. as applied to claim 1 above, and further in view of Mayama et al. (2016/0300641).
 	Shiina discloses the outer sheath layer containing polyurethane, but does not
disclose the polyurethane being an allophanate crosslinked polyurethane.  Mayama
et al. discloses a cable comprising an outer sheath (4) which contains an allophanate crosslinked polyurethane ([0039]).  It would have been obvious to one
skilled in the art to use an allophanate crosslinked polyurethane for the outer sheath
layer of Shiina since such material exhibits excellent heat resistance as taught by
Mayama et al.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiina in view of Liang et al. as applied to claim 1 above, and further in view of Hashimoto et al. (2015/0144375).
 	Shiina, as modified, does not disclose an average outer diameter of the inner
sheath layer being 3 mm or more and 12 mm or less and an average thickness of
the outer sheath layer being 0.2 mm or more and 0.7 mm or less.
 	Hashimoto et al. discloses a cable comprising an inner sheath layer (2) and
an outer sheath layer (3), wherein an average outer diameter of the inner sheath
layer is 3 mm or more and 12 mm or less, and wherein an average thickness of the
outer sheath layer is 0.2 mm or more and 0.7 mm or less (Ex. 1).
 	It would have been obvious to one skilled in the art to provide the inner sheath layer of Shiina with an average outer diameter of 3 mm or more and 12 mm
or less and to provide the outer sheath layer with an average thickness of 0.2 mm
or more and 0.7 mm or less as taught by Hashimoto et al. to meet the specific use
of the resulting cable.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4 and 5 are allowed in view of Terminal Disclaimer filed on 07/25/2022 which is proper and has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847